IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL J. FLOYD ef al, :
Plaintiffs : CIVIL ACTION

Y. 2
MERCK & CO., INC, : No. 18-3912
Defendant :
ORDER
jf *
AND NOW, this Zk day of buy , 2020, upon consideration of Defendant

Merck & Co., Inc.’s Motion for Summary Judgment (Doc. Nos. 29, 31), Plaintiffs’ response
thereto (Doc. No. 34), Merck’s reply (Doc. No. 35), Plaintiffs’ sur-reply (Doc. No. 38), oral
argument held on January 6, 2020, and the parties’ supplemental briefing (Doc. Nos. 43, 44), itis
ORDERED that the Motion for Summary Judgment (Doc. No. 29) is DENIED for the reasons set

forth in the accompanying Memorandum.

BY THE € AA

bbe,

GENTE.K. PRATTER
UNITED cK FR DISTRIcT JUDGE
